

TERMINATION AND RELEASE AGREEMENT
 
THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
October 2, 2007 by and among KEY HOSPITALITY ACQUISITION CORPORATION, a Delaware
corporation (“Key”), CAY CLUBS, INC., a Delaware corporation and a wholly owned
subsidiary of Key (“Parent”), KEY MERGER SUB LLC, a Florida limited liability
company and a wholly owned subsidiary of Parent (“Key Merger Sub”), KEY MERGER
SUB INC., a Delaware corporation and a wholly owned subsidiary of Parent (“New
Key Merger Sub” and, together with Key Merger Sub, the “Merger Subs” and each a
“Merger Sub”), CAY CLUBS LLC, a Florida limited liability company (the
“Company”), and each of the persons listed under the caption “Members” on the
signature page hereof, such persons being all of the members of the Company
(collectively, the “Members”). Key, Parent, Merger Subs, the Company and
Members, hereinafter collectively referred to as, the “Parties”.


WHEREAS, on August 2, 2007, the Parties entered into that certain AMENDED AND
RESTATED AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”). All capitalized
terms used herein and not defined, will have the meanings ascribed to them in
the Merger Agreement; and
 
WHEREAS, the Parties desire to terminate the Merger Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the Parties hereby agree as follows:
 
SECTION 1.  Termination of Merger Agreement. By their execution of this
Agreement, the Parties acknowledge and agree that, effective as of the date
hereof, the Merger Agreement is hereby irrevocably terminated and of no further
force or effect.
 
SECTION 2.  Release of Claims
 
(a) Release by Key, Parent and Merger Subs. Effective as of the date hereof,
each of Key, Parent and each Merger Sub does hereby remise, release and forever
discharge the Company and the Members, and each of the present and former
stockholders, members, directors, managers, officers, employees, agents,
affiliates and representatives of the foregoing and their respective successors
and assigns (each a “Company Released Party”) of and from any and all
commitments, covenants, agreements, indebtedness, suits, demands, obligations
and liabilities, contingent or otherwise, of every kind and nature, whether
known or unknown, related to the Merger Agreement (collectively, the “Claims”),
which Key, Parent and each Merger Sub and/or their successors or assigns ever
had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof, against any Company Released Party, whether
asserted, unasserted, absolute, contingent, known or unknown.
 
(b)  Release by the Company and Members. Effective as of the date hereof, the
Company and each of the Members does hereby remise, release and forever
discharge each of Key, Parent and each Merger Sub, and each of the present and
former stockholders, members, directors, managers, officers, employees, agents,
affiliates and representatives of the foregoing and their respective successors
and assigns (each a “Key Released Party”) of and from any Claim which the
undersigned and/or his or its heirs, executors, administrators, successors or
assigns ever had, now has or, to the extent arising from or in connection with
any act, omission or state of facts taken or existing on or prior to the date
hereof, may have after the date hereof, against any Key Released Party, whether
asserted, unasserted, absolute, contingent, known or unknown.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.  Miscellaneous.
 
3.1  Entire Agreement. This Agreement states the entire agreement of the Parties
concerning the subject matter hereof, and supersedes all prior agreements,
written or oral, between or among them concerning such subject matter.
 
3.2  Amendments; Waivers. This Agreement may be amended, and compliance with any
provision of this Agreement may be omitted or waived, only by the written
agreement of the Party that is adversely affected by such amendment or waiver.
 
3.3  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.
 
3.4  Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.
 
3.5  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.
 
3.6  Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
 
3.7  Further Assurances. The Parties hereto agree to use their respective
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.
 
3.8  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware,
without regard to its principles of conflicts of laws.
 
3.9  Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement. Any such counterpart
may contain one or more signature pages.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed, or have caused their duly
authorized representative to execute, this Termination and Release Agreement as
a contract under seal as of the date first written above.
 
 

 
KEY HOSPITALITY ACQUISITION CORPORATION
 
By: /s/ Udi Toledano                           
 
 
CAY CLUBS, INC.
 
By: /s/ Udi Toledano                           
 
 
KEY MERGER SUB LLC
 
By: /s/ Udi Toledano                           
 
 
KEY MERGER SUB INC.
 
By: /s/ Udi Toledano                           
 
 
CAY CLUBS LLC
 
By: /s/ F. Dave Clark                           
 
 
MEMBERS:
 
 
    /s/ David Schwarz              
David Schwarz
 
 
F. Dave Clark Irrevocable Trust under Agreement dated August 31, 2004




By:  F. Dave Clark                               
F. Dave Clark, as Trustee

 
 
 
 

--------------------------------------------------------------------------------

 